Per Curiam,
The verdict was rendered in this case on February 25, 1896, in favor of the plaintiff in the sum of 164,256.25. On March 6, 1896, reasons for a new trial were filed,- and on the same day a rule to show cause was granted. The rule was continued from that time to March 22, 1900, when the rule to show cause was argued, and on May 26, 1900, the rule for new trial was discharged. On January 18,1901, the jury fee was paid and judgment was entered on the verdict. On the same day an appeal was taken to this court.
The appeal was based on the defendant’s point as follows, to wit: “ The action in this case being upon a sealed instrument or a specialty, and the plaintiff having testified that the instrument on which suit is brought was originally an ordinary promissory note executed in 1885 and altered to a specialty in 1891 *394by adding tbe words, ‘ Witness my hand and seal ’ before the signature of L. L. Bush, and the seal after his signature, there can be no recovery in this action.” To this the court replied as follows: “We say to you we are obliged to refuse to answer this point in the affirmative. The plaintiff herself was called by the defendants on the stand, under cross-examination and she testified positively, that the alterations in this note so made were made specially at the request of the deceased, her husband, and that the scroll seal itself was added to it by the deceased. This testimony has been un contradicted, and if believed by you, your verdict should be promptly rendered for the plaintiff in this case for the full amount with interest.” As we have already seen the verdict was renderd as above stated.
The case was tried before Judge Brubaker, and resulted in a verdict in favor of the plaintiff. After that and pending the rule under consideration Judge Landis filed an opinion in which all the circumstances having a bearing on the question involved in the case were presented and resulted in a discharge of the rule to show cause.
Upon a careful consideration of the case we conclude that the rule was properly discharged. We therefore dismiss the assignment and affirm the judgment entered on the verdict in the court below.